DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 13, 2022 has been entered.  Claims 1-20 remain pending in this application. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Harvey on May 25, 2022.
The application has been amended as follows: 
Claim 1, Line 8, replace “the set of possible page sizes” with “the updated set of possible page sizes”,
Claim 8, Line 11, replace “the set of possible page sizes” with “the updated set of possible page sizes”,
Claim 15, Line 10, replace “the set of possible page sizes” with “the updated set of possible page sizes”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8, and 15 are amended to recite, using claim 1 for exemplary language: 
Receiving a request, the request including a virtual address,
Performing, responsive to the receiving, a Page Directory Entry Cache (PDEC) lookup based on the virtual address;
Performing, responsive to the receiving, a Translation Lookaside Buffer (TLB) lookup based on the virtual address and the updated set of possible page sizes.
As discussed in the interviews held December 13, 2021 and May 10, 2022, as well as the prior office action mailed March 18, 2022, a critical factor in the interpretation of the claim scope has been whether the PDEC and TLB lookups occur within the same request.  Based on the prior art and previous interpretation of the claim scopes, the combination of Swaine, Park, and Ausavarungnirun was asserted as rendering the claims unpatentable, based on PDEC and TLB lookups occurring across multiple requests.  The claims have been amended to explicitly require the PDEC/TLB lookups to occur in response to a single request (examiner notes that as discussed in the May 10 interview, claims 8 and 15 didn’t previously recite receiving a request, but have now been amended to recite that).  Consequently, examiner agrees that the claims have overcome the art of record.
Examiner further notes that as the TLB lookup is recited to be performed based on the updated set of possible page sizes, then this means that necessarily, the TLB lookup is dependent on the PDEC lookup, as the updating limitation is itself based on the PDEC lookup.  This provides additional support for the claims overcoming the combination of references, as having the PDEC lookup result affect the TLB lookup within the same request would overcome a TLB miss situation, where Park disclosed searching the PWC (reading on the PDEC) after determining a miss in the TLB, i.e. – Park discloses the PDEC lookup based on the TLB lookup result, not the TLB lookup based on the PDEC lookup as currently claimed.
In an updated search of the art, no reference was found to render this sequence of limitations obvious.  As noted above, the claims require performing a PDEC and TLB lookup in response to the same request, where the TLB lookup is affected by results from the PDEC lookup.  While references were found to perform speculative searches in parallel (see Toussi et al. (US 2008/0147977), Ono et al. (US 2012/0102269), Shippy et al, (US 6,226,722), Lyon et al. (US 6,427,188)), these are all speculative cache requests.  While TLB’s and the PDEC are forms of caches and the above references do disclose how one search result affects another search, none of the above references would render obvious the fact that the PDEC lookup specifically affects the TLB lookup.   Thus, as a whole, the claims are found to be nonobvious and therefore allowable. 
The dependent claims are allowed for dependence on one of the above independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toussi, Ono, Shippy, Lyon, as cited above
Lai et al. (US 2015/0378731) discloses maintaining speculative commits in a TLB and marking them speculative in a PDEC, but this is understood to reverse the effect, where the TLB result affects the PDEC lookup, where the claims require the PDEC lookup affecting the TLB lookup,
Raval et al. (US 2020/0097413) discloses a page table walk in parallel with an EMTLB lookup; however, similar to Sandberg cited in the October 2021 office action, this parallel lookup is still premised upon a miss in an initial TLB and does not appear to render the claims obvious; in addition, no disclosure is provided where the EMTLB lookup is affected by result of the page table walk process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139